DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/27/2021, 08/02/2021, 11/15/2021 and 03/02/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 28-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,029,538. Although the claims at issue are not identical, they are not patentably distinct from each other because the rewording of the limitations “a method of making a contact lens” as claimed in the instant application from “a contact lens” renders claims 28-46 as broadened and obvious variants of claims 1-26 of U.S. Patent No. 11,029,538.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-36 and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Otts (US 2018/0299701; already of record) in view of Nicolson et al. (US 5,760,100; already of record).
Regarding claims 28, 41 and 45, Otts discloses, a method of making a contact lens (Figs. 1-2B), comprising: 
forming a lens body (200) from at least one lens forming material (Para. 0024), the lens body comprising an ion-impermeable portion (212, 214, 216), and an ion-permeable portion, wherein the lens body has an average thickness of at least 200 micrometers (see Figs. 1-2B) and wherein the lens body comprises an optic zone (202), and said forming further comprises including an electronically adjustable optic in the lens body (Para. 0022, lines 10-14).
Otts does not disclose the lens body having an average ionoflux transmittance of at least 1.34.times.10.sup.-4 mm/min, and the ionoflux diffusion coefficient is at least 2.68.times.10.sup.-5 mm.sup.2/min.
Nicolson teaches, from the same field of endeavor that in a contact lens that it would have been desirable to make the lens body having an average ionoflux transmittance of at least 1.34.times.10.sup.-4 mm/min (Col. 67, lines 20-23), and the ionoflux diffusion coefficient is at least 2.68.times.10.sup.-5 mm.sup.2/min (Col. 67, lines 20-23)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the lens body having an average ionoflux transmittance of at least 1.34.times.10.sup.-4 mm/min, and the ionoflux diffusion coefficient is at least 2.68.times.10.sup.-5 mm.sup.2/min as taught by the contact lens of Nicolson in the contact lens of Otts since Nicolson teaches it is known to include this feature in a contact lens for the purpose of providing a contact lens that allows adequate oxygen transmittance for corneal health and longer more comfortable wear times.
Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 29, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, said forming of the lens body is by a cast molding process, a spin cast molding process, or a lathing process, or any combination thereof (Para. 0028-0029).
Regarding claim 30, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, said forming of the lens body comprises coupling together two cast molded components (Para. 0028-0029), where one of the cast molded components comprises a hydrogel polymeric material or a silicone hydrogel polymeric material (Para. 0039), and the other of the cast molded components comprises a hydrogel polymeric material or a silicone hydrogel polymeric material, or a silicone elastomer material (Para. 0017).
Regarding claim 31, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, said forming comprising forming the lens body from an ion-permeable material (Para. 0027) and an ion-impermeable material (Para. 0027), and then placing the lens body in a contact lens mold assembly that has a male mold member and a female mold member (Para. 0028-0029), and then curing the lens body in the contact lens mold assembly to form a cured lens body (Para. 0030), and then removing the cured lens body from the contact lens mold assembly (Para. 0030), and optionally washing the cured lens body with or without organic solvents, water, or any combination thereof, and then packaging the cured lens body in a contact lens package and then sealing the contact lens package and sterilizing the contact lens package (Para. 0028-0030). 
Regarding claim 32, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, the lens body comprises a posterior member that is formed from a hydrogel or silicone hydrogel polymeric material (Para. 0017 and see 110), and an anterior member that is formed from a hydrogel or silicone hydrogel polymeric material, and wherein said forming comprises placing a silicone elastomer member, or one or more electronic components, or a combination thereof (Para. 0017 and see 110), on a posterior surface of the anterior member, and placing an anterior surface of the posterior member in contact with the anterior member to sandwich the silicone elastomer member, or the electronic components, or both, between the anterior member and the posterior member (Para. 0017 and see 110).
Regarding claims 33 and 42, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, the lens body further comprises an anterior surface (see portion of 204 above 232), a posterior surface (see portion of 204 below 232) shaped for placement on a cornea of an eye, a lens edge (see 204) circumscribing the lens body, and the ion-permeable portion is present at a region of the lens body extending at least 1.1 mm from the lens edge towards the geometric center of the lens body (Paragraph 0019, lines 9-13 and see 216).
Regarding claims 34 and 43, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, the ion-impermeable portion comprises at least one additional electronic component (Paragraph 0036, lines 4-10).
Regarding claims 35 and 44, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, the at least one electronic component comprises at least one electrode (224, 230), at least one power supply (120), at least one sensor, or at least one transmitter, or combinations thereof (125, 206, 208, 210).
Regarding claims 36 and 46, Otts in view of Nicolson discloses and teaches as set forth above, and Otts further discloses, and the electronically adjustable optic comprises a liquid crystal component, or a fluid filled membrane component (130).

Claims 37-40 are rejected under 35 U.S.C. 103 as being unpatentable over Otts (US 2018/0299701).
Regarding claim 13, Otts discloses, a method of making a contact lens (Figs. 1-2B), comprising: 
forming a lens body (200) from a lens forming material (Para. 0024), the lens body comprising an ion-impermeable portion (Paragraph 0027, lines 1-2), and an ion-permeable portion (212, 214, 216), 
wherein the ion-impermeable portion comprises an electronically adjustable optic (130) that provides a first refractive power without energy (Paragraph 0022, lines 10-14), and adjusts to a different second refractive power upon receiving energy (Paragraph 0022, lines 10-14), and at least one additional electronic component (224, 230) to provide the energy to the electronically adjustable optic, and 
wherein the ion-permeable portion comprises a hydrogel polymeric material (Paragraph 0017 and see 110) or a silicone hydrogel polymeric material, and the ion-permeable portion is present as an annulus extending radially inwardly from a lens edge circumscribing the lens body (Paragraph 0036, lines 4-10 and see Figs. 2A-B) by a distance that is at least 7% of a chord diameter of the lens body (Paragraph 0036, lines 4-10 and see Figs. 2A-B).
Furthermore, the Examiner points out that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 38, Otts further teaches, the electronically adjustable optic comprises a liquid crystal component, or a fluid filled membrane component (130).
Regarding claim 39, Otts further teaches, the annulus of the ion-permeable portion has a radial width of at least 1.1 mm from the lens edge (Paragraph 0019, lines 9-13 and see 216).
Regarding claim 40, Otts further teaches, and the ion-impermeable portion further comprises a silicone elastomer material (Paragraph 0037).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        09/22/2022